DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “231” has been used to designate both an air line (fig. 21G) and a reinforcing ring (fig. 27A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray (US 6,537,271) in view of Matsumura (US 4,962,764), Buckley (US 2012/0136418) and Harvey-Poncelet (US 2011/0092967).
Regarding claims 1, 2 and 5-11, Murray discloses a cryogenic system with a liner for use inside a body lumen (e.g. fig. 2). The system includes a cryogenic fluid reservoir fluidly coupled to the liner (col. 3 lines 8-9). Murray teaches that the liner may be inflated prior to the use of cryogenic fluid (col. 3 lines 34-38), which requires the presence of an infusion lumen, but does not do disclose what structure that arrangement might encompass (pumps, valves, pathways, “blocks,” etc.). However, the use of inflation mechanisms for balloons (i.e. liners) is common in the art, and balloons are widely known in various medical areas. Matsumura discloses a medical device with the structure for inflating and deflating a balloon (figs. 2a-b) including a pump (21) with an input pathway (26b and 26b) having a second solenoid valve (22a, the bottom one) and an output pathway (26a and 26b) having a first solenoid valve (22a, the top one). Matsumura discloses that these elements operate together so that when the second valve is closed (i.e. closed toward the liner), air is received through the second valve (which is open to atmosphere), the pump, the first valve and the output line to inflate the liner (fig. 2a, col. 3 line 37 to col. 4 line 17). Conversely, to deflate the liner, the contents of the liner are moved by the pump through the second valve, the pump and the first valve which is closed to the liner but open to the atmosphere (fig. 2b, col. 3 line 37 to col. 4 line 17). Each valve can be considered a 3-way valve because it has three possible openings. The valves can only be operated simultaneously or sequentially. It is noted that the disclosure of Matsumura is considered analogous art due to the fact that the solution to the problem of inflating and deflating the balloon discussed by Matsumura is “reasonably pertinent” to the problem of inflating and deflating the balloon of Murray (MPEP 2141.01(a)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Murray with any commonly known mechanism for inflating and deflating a balloon, including the pump, valves and pathways taught by Matsumura, that would produce the predictable result of allowing a balloon to be inflated and deflated. Murray further discloses that the liner is positioned within a body lumen (col. 1 lines 20-32) which could be any body lumen, including a uterus (which can be any size), and the liner, being made of an expandable material, is capable of conforming to a contoured tissue surface. Murray does not disclose that the valves are controlled by a controller. However, using a controller to control valves based on the pressure in the system is very common in the art. Buckley, for example, discloses a cryosurgical system which uses a controller (518, fig. 5A) that controls inflow and outflow valves (508, 512) in response to pressure in the flow path ([0156], [0164]). Buckley teaches that pressure regulation can be a safety measure ([0160]) although other uses are common in the art. Therefore, at the time of the invention, it would have been obvious to provide the system of Murray-Matsumura with the ability of a controller to control the valves based on the pressure in the system, as taught by Buckley, to produce the predictable result of ensuring a safe, effective and desired pressure in the system. Regarding the “exhaustion block,” this limitation is so broad it is almost meaningless. The term “block” could be used to describe almost any physical entity found in these types of systems and all parts of a fluid inflation/deflation pathway are in “fluid communication” by definition. At least one of the reasons why references such as Matsumura use block diagrams and schematics rather than literal representations of every feature is because a person of ordinary skill in the art would recognize what common elements are used in the constructions of such systems. It could be argued, therefore, that whatever element houses solenoid 22a (of Matsumura, fig. 2a-b) and allows it to be in a fixed relationship relative to the other elements instead of floating in space can be considered an “exhaustion block.” However, in the interest of compact production, if at the expensive of brevity and simplicity, Harvey-Poncelet discloses a cryosurgical device with a plurality of “blocks” (note dashed squares in fig. 1) at least one of which has a valve (55) for allowing communication between the balloon, vacuum source, coolant supply and atmosphere ([0033]). The block is an “exhaustion block” in a two-fold manner as it allows both exhaustion of fluid back to the system (see fig. 6) or atmosphere ([0033]). Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to provide the system of Murray-Matsumura-Buckley with any elements commonly known in systems used to inflate and deflate balloons for medical purposes, including an “exhaustion block” such as the one disclosed by Harvey-Poncelet, that would produce the predictable result of allowing fluids to be employed by the system in a desired manner.
Regarding claim 3, Murray does not disclose the particular material of the liner. However, the use of a wide range of compliant (distensible) and non-complaint (non-distensible) materials for liners is well-known in the art. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to use any commonly known material for the liner, including a non-complaint material, which would produce the predictable result of a balloon with desired characteristics. 
Regarding claim 4, Matsumura does not specifically disclose the pump is non-reversible. However, Matsumura does not say the pump is reversible, and it does not need to be reversible since the pump is only disclosed as pumping in a single direction (as discussed above). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the device of Murray-Matsumura-Buckley- Harvey-Poncelet with any commonly known pump type, including a non-reversible pump, which would allow fluid to be pumped in a single direction as disclosed by Matsumura.
Regarding claim 12, Matsumura does not specifically disclose the valves are automatically controlled by a processor. However, processors for controlling valves are well known in the art and automatic a manual process is an obvious modification (MPEP 2144.04(III)). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to automate the valve usage in the system and method of Murray-Matsumura-Buckley-Harvey-Poncelet using any commonly known structure, including processors, to produce the predictable result of reducing the amount of input from an operator necessary to operate the device.

 Claims 13-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vancelette (US 2005/0177147) in view of Matsumura, Buckley and Harvey-Poncelet.
Regarding claims 13, 14, 17-20, 22 and 23, Vancelette discloses a cryogenic system and method of treating a uterus including a liner (112, fig. 8) inserted into the uterus ([0002]), a fluid reservoir fluidly coupled to the liner ([0044]). Vancelette teaches the liner may be inflated prior to the use of cryogenic fluid ([0046]) but does not do disclose what structure that arrangement might encompass (pumps, valves, pathways, “blocks,” etc.). However, the use of inflation mechanisms for balloons (i.e. liners) is common in the art, and balloons are widely known in various medical areas. Matsumura discloses a medical device with the structure for inflating and deflating a balloon (figs. 2a-b) including a pump (21) with an input pathway (26b and 26b) having a second solenoid valve (22a, the bottom one) and an output pathway (26a and 26b) having a first solenoid valve (22a, the top one). Matsumura discloses that these elements operate together so that when the second valve is closed (i.e. closed toward the liner), air is received through the second valve (which is open to atmosphere), the pump, the first valve and the output line to inflate the liner (fig. 2a, col. 3 line 37 to col. 4 line 17). Conversely, to deflate the liner, the contents of the liner are moved by the pump through the second valve, the pump and the first valve which is closed to the liner but open to the atmosphere (fig. 2b, col. 3 line 37 to col. 4 line 17). Each valve can be considered a 3-way valve because it has three possible openings. The valves can only be operated simultaneously or sequentially. It is noted that the disclosure of Matsumura is considered analogous art due to the fact that the solution to the problem of inflating and deflating the balloon discussed by Matsumura is “reasonably pertinent” to the problem of inflating and deflating the balloon of Vancelette (MPEP 2141.01(a)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Vancelette with any commonly known mechanism for inflating and deflating a balloon, including the pump, valves and pathways taught by Matsumura, that would produce the predictable result of allowing a balloon to be inflated and deflated. Once treatment is complete the fluid in the balloon, which will include at least some cryogenic fluid, will be evacuated as part of the deflation of the balloon for the withdrawal of the device from the body. The inflation of the balloon prior to the introduction of cryogenic fluid, the use of cryogenic fluid to treat tissue and the deflation of the balloon for removal from the body are taught or suggested by Vancelette, while the particular relationship between the pump and valves is taught by Matsumura. Vancelette does not disclose that the valves are controlled by a controller. However, using a controller to control valves based on the pressure in the system is very common in the art. Buckley, for example, discloses a cryosurgical system which uses a controller (518, fig. 5A) that controls inflow and outflow valves (508, 512) in response to pressure in the flow path ([0156], [0164]). Buckley teaches that pressure regulation can be a safety measure ([0160]) although other uses are common in the art. Therefore, before the filing date of the application, it would have been obvious to provide the system of Vancelette-Matsumura with the ability of a controller to control the valves based on the pressure in the system, as taught by Buckley, to produce the predictable result of ensuring a safe, effective and desired pressure in the system. Vancelette-Matsumura-Buckley discloses venting cryogenic fluid from the liner to the ambient environment but does not disclose the use of an “exhaust block.” While Vancelette does seem to teach that the system should remain closed to atmosphere during use that does not mean the system should remain closed to atmosphere at all times, which is why the modification as taught by Matsumura was proper. Harvey-Poncelet disclose a similar cryosurgical balloon catheter system that is predominantly closed to atmosphere (see the discussion associated with figure 6) but has an exhaust block that can allow the system to vent cryogen to the ambient environment to facilitate deflation fig. 1, [0033], the valve being within a block). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the device of Vancelette-Matsumura-Buckley with an exhaustion block (including a valve) as taught by Harvey-Poncelet to produce the predictable result of allowing a user to choose whether exhausted cryogen is sent back into the system or into the atmosphere.
Regarding claim 15, Matsumura does not specifically disclose the valves are automatically controlled by a processor. However, processors for controlling valves are well known in the art and automatic a manual process is an obvious modification (MPEP 2144.04(III)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to automate the valve usage in the system and method of Vancelette-Matsumura-Buckley-Harvey-Poncelet using any commonly known structure, including processors, to produce the predictable result of reducing the amount of input from an operator necessary to operate the device.
Regarding claim 16, Matsumura does not specifically disclose the pump is non-reversible. However, Matsumura does not say the pump is reversible, and it does not need to be reversible since the pump is only disclosed as pumping in a single direction (as discussed above). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Vancelette-Matsumura-Buckley-Harvey-Poncelet with any commonly known pump type, including a non-reversible pump, which would allow fluid to be pumped in a single direction as disclosed by Matsumura.
Regarding claim 21, the method of Vancelette-Matsumura-Buckley does not disclose the cryogenic fluid is nitrous oxide. However, Murray does not disclose what particular cryogenic fluid is being used at all, which suggest it is a matter for one of ordinary skill in the art. Nitrous oxide is a commonly known cryogenic fluid an Applicant has not disclose that the use of a particular cryogenic fluid produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known cryogenic fluid in the method of Vancelette-Matsumura-Buckley-Harvey-Poncelet, including nitrous oxide, which would produce the predictable result of cooling tissue to a desired temperature. 

 Claims 13-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Droegemueller (US 3,924,628) in view of Murray, Matsumura, Buckley and Harvey-Poncelet.
Regarding claims 13, 14 and 17-23, Droegemueller discloses a cryogenic system and method of treating a uterus including a liner inserted into the uterus (to “open it”) and connected to a fluid reservoir (fig. 1). The system can use any number of different refrigerants including nitrous oxide (col. 4 line 56) and vents cryogen to atmosphere (note arrows in fig. 1). Droegemueller does not disclose inflating the liner prior to the use of cryogenic fluid or the elements that would allow that to happen. Murray discloses a cryogenic system and teaches that a liner can either be inflated by a cryogenic fluid or with a different fluid followed by the cryogenic fluid (col. 3 lines 16-39). This is teaching that these ways of inflating a cryogenic liner are functionally equivalent (MPEP 2144.06). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to inflate the liner of Droegemueller using either cryogen or a non-cryogen fluid as taught by Murray, which would produce the predictable result of an inflated liner. Murray also does not do disclose what structure that arrangement might encompass (pumps, valves, pathways, “blocks,” etc.). But the use of inflation mechanisms for balloons (i.e. liners) is common in the art, and balloons are widely known in various medical areas. Matsumura discloses a medical device with the structure for inflating and deflating a balloon (figs. 2a-b) including a pump (21) with an input pathway (26b and 26b) having a second solenoid valve (22a, the bottom one) and an output pathway (26a and 26b) having a first solenoid valve (22a, the top one). Matsumura discloses that these elements operate together so that when the second valve is closed (i.e. closed toward the liner), air is received through the second valve (which is open to atmosphere), the pump, the first valve and the output line to inflate the liner (fig. 2a, col. 3 line 37 to col. 4 line 17). Conversely, to deflate the liner, the contents of the liner are moved by the pump through the second valve, the pump and the first valve which is closed to the liner but open to the atmosphere (fig. 2b, col. 3 line 37 to col. 4 line 17). Each valve can be considered a 3-way valve because it has three possible openings. The valves can only be operated simultaneously or sequentially. It is noted that the disclosure of Matsumura is considered analogous art due to the fact that the solution to the problem of inflating and deflating the balloon discussed by Matsumura is “reasonably pertinent” to the problem of inflating and deflating the balloon of Droegemueller-Murray (MPEP 2141.01(a)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Droegemueller-Murray with any commonly known mechanism for inflating and deflating a balloon, including the pump, valves and pathways taught by Matsumura, that would produce the predictable result of allowing a balloon to be inflated and deflated. The method of using the system of Droegemueller-Murray-Matsumura will involve the inflation of the balloon followed by the introduction of cryogenic fluid for the treatment of tissue through the same (i.e. the only) fluid supply and return pathways. Once treatment is complete the fluid in the balloon, which will include at least some cryogenic fluid, will be evacuated as part of the deflation of the balloon for the withdrawal of the device from the body. The inflation of the balloon prior to the introduction of cryogenic fluid, the use of cryogenic fluid to treat tissue and the deflation of the balloon for removal from the body are taught or suggested by Droegemueller and Murray, while the particular relationship between the pump and valves is taught by Matsumura. Neither Droegemueller nor Murray does not disclose that the valves are controlled by a controller. However, using a controller to control valves based on the pressure in the system is very common in the art. Buckley, for example, discloses a cryosurgical system which uses a controller (518, fig. 5A) that controls inflow and outflow valves (508, 512) in response to pressure in the flow path ([0156], [0164]). Buckley teaches that pressure regulation can be a safety measure ([0160]) although other uses are common in the art. Therefore, before the filing date of the application, it would have been obvious to provide the system of Droegemueller-Murray-Matsumura with the ability of a controller to control the valves based on the pressure in the system, as taught by Buckley, to produce the predictable result of ensuring a safe, effective and desired pressure in the system. The system of Droegemueller-Murray-Matsumura-Buckley shows expelling spent cryosurgical fluid from the system, which would include the first valve, to atmosphere but does not disclose that the fluid is sent through an “exhaust block.” The discussion about the breadth of this limitation can be found above in the rejection of claim 1. Harvey-Poncelet discloses a cryosurgical device with a plurality of “blocks” (note dashed squares in fig. 1) at least one of which has a valve (55) for allowing communication between the balloon, vacuum source, coolant supply and atmosphere ([0033]). The block is an “exhaustion block” in a two-fold manner as it allows both exhaustion of fluid back to the system (see fig. 6) or atmosphere ([0033]). Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to provide the system of Droegemueller-Murray-Matsumura-Buckley with any elements commonly known in systems used to inflate and deflate balloons for medical purposes, including an “exhaustion block” such as the one disclosed by Harvey-Poncelet, that would produce the predictable result of allowing fluids to be employed by the system in a desired manner.
Regarding claim 15, Matsumura does not specifically disclose the valves are automatically controlled by a processor. However, processors for controlling valves are well known in the art and automatic a manual process is an obvious modification (MPEP 2144.04(III)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to automate the valve usage in the system and method of Droegemueller-Murray-Matsumura-Buckley-Harvey-Poncelet using any commonly known structure, including processors, to produce the predictable result of reducing the amount of input from an operator necessary to operate the device.
Regarding claim 16, Matsumura does not specifically disclose the pump is non-reversible. However, Matsumura does not say the pump is reversible, and it does not need to be reversible since the pump is only disclosed as pumping in a single direction (as discussed above). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Droegemueller-Murray-Matsumura-Buckley-Harvey-Poncelet with any commonly known pump type, including a non-reversible pump, which would allow fluid to be pumped in a single direction as disclosed by Matsumura. 

 Response to Arguments
 Applicant’s arguments with respect to claims have been considered but are moot because the amendments necessitated new grounds of rejection.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the functional equivalence for using either one or two lumens for inflation/deflation of a medical balloon, see paragraph [0063] of US 2010/0256713 to Edwards. Regarding another reference which teaches that inflation can be done by cryogen or by a separate fluid and that spent cryogen can be recycled or ejected to atmosphere, see paragraphs [0029], [0030] and [0036] of US 2002/0007180 to Wittenberger. Regarding another generally relevant reference which teaches inflation can be accomplished either by using cryogen or a different fluid through the same lumens, see paragraph [0049] and figure 2B of US 2012/0253337 to Watson.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794